 1   Edward S. Zusman (SBN 154366)
     Kevin K. Eng (SBN 209036)
 2   MARKUN ZUSMAN FRENIERE & COMPTON LLP
     465 California Street, Suite 401
 3   San Francisco, California 94104
     Telephone: (415) 438-4515
 4   Facsimile: (415) 434-4505
 5
     Attorneys for Plaintiff
 6   Independent Financial Group, LLC
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11    INDEPENDENT FINANCIAL GROUP, LLC,                 Case No.: 3:21-cv-00537-WHO
12               Plaintiff,
                                                        STIPULATION TO CONTINUE
13    vs.                                               HEARING DATE AND MODIFY
                                                        BRIEFING SCHEDULE RE
14                                                      DEFENDANT’S MOTION TO
      QUEST TRUST COMPANY; and DOES 1-                  TRANSFER OR DISMISS; ORDER
15    50,                                               THEREON
16                Defendants.
17

18

19

20

21

22           Plaintiff Independent Financial Group, LLC (“Plaintiff”) and Defendant Quest Trust
23   Company (“Defendant”) (collectively, the “Parties”) respectfully submit this Stipulation to Continue

24   the Hearing on Defendant’s Motion To Transfer Venue or Dismiss. In support of this Stipulation, the

25   Parties state:
26           WHEREAS, Plaintiff filed this action on October 9, 2020, in the Superior Court of California,

27   Monterey County;

28   ///


                                                     1                      CASE NO.: 3:21-CV-00537-WHO
                  STIPULATION TO CONTINUE HEARING; MODIFY BRIEFING SCHEDULE; [PROPOSED] ORDER
 1            WHEREAS, Defendant timely filed its Notice of Removal in this Court on January 22, 2021;
 2            WHEREAS, on April 27, 2021, Defendant filed its Notice To Transfer Venue Pursuant to 28
 3   U.S.C. §§ 1404(a) and 1406(a), or in the alternative, Dismiss Plaintiff’s Complaint For Failure To
 4   State a Claim (the “Motion To Transfer or Dismiss” or the “Motion”);
 5   WHEREAS, the hearing on the Motion To Transfer or Dismiss is set for June 2, 2021, 2:00 6
     p.m.;
 7            WHEREAS, Plaintiff’s Opposition to the Motion is currently due May 11, 2021;
 8            WHEREAS, Defendant’s Reply in support of the Motion is currently due May 18, 2021;
 9            WHEREAS, Plaintiff’s counsel has a number of preexisting deadlines due in the first half of
10   May 2021 and requires an additional 14 days to review and prepare its Opposition papers adequately;
11            WHEREAS, Defendant does not oppose Plaintiff’s request for an extension of time; and
12            WHEREAS, the request for an extension of time is made in good faith and not for purposes of
13   delay;
14            IT IS HEREBY STIPULATED by the Parties that:
15            1.     Plaintiff shall have up to and including May 25, 2021 to file its Opposition to the
16   Motion;
17            2.     Defendant shall have up to and including June 1, 2021 to file its Reply in support of
18   the Motion;
19            3.     The hearing on the Motion shall be continued to June 16, 2021, at 2:00 p.m., or as
20   soon thereafter as may be convenient for the Court.
21

22   Dated: May 7, 2021                            LEWIS BRISBOIS BISGAARD & SMITH LLP
23

24                                                 By:      /s/ Stephen H. Turner
25                                                       Stephen H. Turner
                                                         Attorneys for Defendant QUEST TRUST
26                                                       COMPANY
27

28


                                                      2                      CASE NO.: 3:21-CV-00537-WHO
                   STIPULATION TO CONTINUE HEARING; MODIFY BRIEFING SCHEDULE; [PROPOSED] ORDER
 1   DATED: May 7, 2021                            MARKUN ZUSMAN FRENIERE & COMPTON LLP
 2

 3                                                 By:     /s/ Kevin K. Eng
 4                                                       Kevin K. Eng
                                                         Attorneys for Plaintiff INDEPENDENT
 5                                                       FINANCIAL GROUP, LLC
 6   I hereby attest that all conformed signatures within this e-filed document have been inserted with the
 7   consent of the signor.
 8

 9                                           [PROPOSED] ORDER
10          The Court, having reviewed the foregoing Stipulation, and finding good cause, hereby
11   ORDERS as follows:
12          1.       Plaintiff shall have up to and including May 25, 2021 to file its Opposition to the
13   Motion;
14          2.       Defendant shall have up to and including June 1, 2021 to file its Reply in support of
15   the Motion;
16          3.       The hearing on the Motion shall be continued to June 16, 2021, at 2:00 p.m.
17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
           The parties are reminded to adhere to Civil Local Rule 5-1(g) and email Microsoft Word
     versions of proposed orders.
18

19   Dated: May 10, 2021

                                                           WILLIAM H. ORRICK
20                                                         United States District Judge
25

26

27




                                                      3                      CASE NO.: 3:21-CV-00537-WHO
                   STIPULATION TO CONTINUE HEARING; MODIFY BRIEFING SCHEDULE; [PROPOSED] ORDER
